Citation Nr: 1218721	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  11-28 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from October 1951 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for bilateral hearing loss and assigned a 0 percent (non-compensable) disability rating, effective from October 22, 2010.  In April 2012, the Veteran testified at a videoconference hearing, at the RO, before the undersigned Veterans Law Judge.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends he is entitled to an initial compensable rating for his service-connected bilateral hearing loss, currently evaluated as 0 percent disabling.  The record reflects that the Veteran's most recent VA audiology examination was in September 2011, however, in April 2012, he testified that his hearing loss had worsened since this last VA examination.  The Board finds that a new VA examination is therefore warranted.  See 38 C.F.R. § 3.159 (2011); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

Under the Veterans Claims Assistance Act (VCAA), VA must notify claimants seeking VA benefits what information or evidence is needed to substantiate a claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2011); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran should therefore be provided notice on how to substantiate a claim for an increased rating. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Provide the Veteran with amended VCAA notice of how to substantiate a claim for an increased evaluation.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011). 

2. After completing the above, schedule the Veteran for a VA audiology examination to determine the current severity of his bilateral hearing loss.  The claims folder, including a copy of this REMAND, must be made available to the examiner, and the examiner must note that such a review was accomplished.  All studies deemed appropriate in the examiner's medical opinion should be performed, and all findings should be set forth in detail.  

3. After the above development is completed and any other development that may be warranted, the AOJ should readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

